Citation Nr: 0914423	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-19 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
Veteran for the purpose of receiving VA death benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to December 
1971.  The Veteran died in January 2005.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the New York, 
New York, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the appellant's claim for dependency and 
indemnity compensation (DIC) benefits as the surviving spouse 
of the Veteran.  

In September 2008, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The Veteran married R.B.V. in September 1974.  

3.  The appellant married M.O.C. in May 1976.  

4.  In March 1981, the appellant obtained a legal separation 
from M.O.C.
5.  In March 1982, the Veteran and the appellant were 
married.  

6.  In August 1982, the Veteran divorced R.B.V.  

7.  The appellant divorced M.O.C. in October 1982.  

8.  The appellant had no knowledge of the Veteran's marriage 
to R.B.V., but knew of her marriage to M.O.C. at the time she 
married the Veteran in March 1982.  


CONCLUSION OF LAW

The appellant is not entitled to recognition as the Veteran's 
surviving spouse for purposes of VA death benefits.  38 
U.S.C.A. §§ 101, 103 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.1(j), 3.5, 3.50, 3.52, 3.53, 3.54, 3.204, 3.205 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must (1) inform the 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  

The VCAA is not applicable to matters in which the law, and 
not the evidence, is dispositive.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002).  VA will refrain from providing 
assistance in obtaining evidence where the claimant is 
ineligible for the benefits sought because of lack of 
qualifying service, lack of Veteran status, or other lack of 
legal eligibility.  38 C.F.R. § 3.159(d).  When there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, VCAA does not 
apply.  38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
Moreover, this decision results in a denial of recognition as 
the Veteran's surviving spouse for purposes of VA death 
benefits and any failure to provide notice as to the 
effective date and rating is harmless error.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

This case turns on whether the appellant is the surviving 
spouse of the Veteran for purposes of VA death benefits.  
Because the appellant is not the surviving spouse, she is not 
entitled to VA death benefits, and is not entitled to VCAA-
related assistance and notification.  Absent any evidence 
from the appellant indicating otherwise, there is no need to 
further attempt to confirm the evidence already obtained by 
VA.  As the law is dispositive in this case, the VCAA is not 
applicable.  

Assuming without deciding that the VCAA applies, the Board 
finds that each of the content requirements of a VCAA notice 
has been fully satisfied.  The appellant was provided 
adequate notice as to the evidence needed to substantiate her 
claim.  The Board concludes that the discussion in the April 
2005 letter informed the appellant of the information and 
evidence needed to substantiate the claim and complied with 
the VA's notification requirements.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  Also, pertinent documents in the claims file 
containing Spanish text have been translated into English.  

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  There 
is no indication from the appellant of any outstanding 
relevant records that have not been associated with the 
claims folder.  The Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the appellant's claim.  The Board finds that the 
evidence of record provides sufficient information to 
adequately evaluate the appellant's claim for entitlement to 
VA death benefits.  No further assistance to the appellant 
with the development of evidence is required.  

II.  Decision  

Applicable Laws and Regulations

Governing law provides that Dependency and Indemnity 
Compensation (DIC) benefits and non-service connected death 
pension benefits may be paid to the surviving spouse of a 
Veteran if certain requirements are met.  38 U.S.C.A. §§ 
1304, 1310, 1311, 1318, 1541 (West 2002 & Supp. 2008).  

Marriage means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  38 U.S.C.A. § 103(c) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.1(j) (2008).  

A "surviving spouse" is defined as a person of the opposite 
sex who was the spouse of a Veteran at the time of the 
Veteran's death, and who lived with the Veteran continuously 
from the date of marriage to the date of the Veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the Veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the Veteran 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. § 101(3) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.50 (2008).  

Where an attempted marriage of a claimant to the Veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if the marriage occurred 1 year 
or more before the Veteran died or existed for any period of 
time if a child was born of the purported marriage or was 
born to them before such marriage, the claimant entered into 
the marriage without knowledge of the impediment, the 
claimant cohabited with the Veteran continuously from the 
date of marriage to the date of his or her death as outlined 
in § 3.53, and no claim has been filed by a legal surviving 
spouse who has been found entitled to gratuitous death 
benefits other than accrued monthly benefits covering a 
period prior to the Veteran's death.  38 U.S.C.A. § 103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.52 (2008).  

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the Veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the Veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a) (2008).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Factual Background

Review of the evidence of record reveals that prior to 
September 1974, the Veteran indicated in several VA documents 
that he was single, had no spouse, or had never been married.  
In November 1974, the RO received a marriage certificate, 
indicating that the Veteran married R.B.V. in September 1974.  
The Veteran also listed R.B.V. as his spouse on an October 
1974 Declaration of Marital Status.  However, in an April 
1979 personal statement, R.B.V. informed the RO that she and 
the Veteran were separated, but in an October 1979 personal 
statement, the Veteran reported that he and R.B.V. were back 
together.  In August 1982, the Veteran and R.B.V. were 
divorced, and the RO granted an apportionment of VA benefits 
in December 1982.  

As previously reported, the Veteran died in January 2005.  On 
his certificate of death, the appellant's name, R.M.S., is 
listed as the Veteran's wife.  In February 2005, the RO 
received a marriage certificate of the Veteran and the 
appellant, indicating that they were married in March 1982.  
Thereafter, the appellant filed an application for DIC 
benefits in February 2005.  Along with her application, the 
appellant submitted a copy of the March 1982 marriage 
certificate, a Registration of Death certificate for M.O.C., 
and an Affidavit of Defendant in Action for Divorce dated 
October 1982.  Of significance, the October 1982 divorce 
document shows that the appellant was married to and later 
divorced M.O.C. in October 1982.  As an aside, M.O.C. died in 
January 1992, and the appellant is listed as his spouse, as 
reflected on the death certificate.  In a March 2005 
telephone conversation, the appellant reported to the RO that 
she was previously married to M.O.C. in Colombia, and her 
divorce was finalized in October 1982.  See the March 2005 
Report  

In a March 2005 rating decision, the RO granted entitlement 
to DIC compensation under 38 U.S.C.A. § 1318 and basic 
eligibility to Dependents' Educational Assistance.  However, 
in the April 2005 notification letter, the RO denied 
entitlement to service connection for cause of death and DIC 
benefits based on the spouse of the Veteran.  The RO 
explained that the evidence shows that the appellant was 
married to M.O.C. at the same time she reported being married 
to the Veteran.  The submitted divorce certificate states 
that her divorce from M.O.C. became final on October 1982, 
and the marriage certificate for her marriage to the Veteran 
was in March 1982; therefore, the appellant is not 
entitlement to DIC benefits because she was not married to 
the Veteran.  In her November 2005 notice of disagreement 
(NOD), the appellant states that she officially separated 
from M.O.C. in March 1981 in her native country of Colombia.  
She explains that a separation in Colombia is considered a 
divorce and she was no longer married to M.O.C. as of that 
date.  The appellant further added that she and the Veteran 
obtained a divorce affidavit in New York in October 1982, but 
the "separation papers" from Colombia take precedence over 
the October 1982 divorce document.  As such, the appellant 
contends that she was divorced from M.O.C. prior to her 
marriage with the Veteran in March 1982.  Although, the 
Veteran was still married to someone else at that time, the 
appellant believed she was rightfully married to him until 
his death.  

Analysis

At the outset, the Board initially notes that the marriage in 
March 1982 between the appellant and the Veteran was invalid 
by reason of a legal impediment.  The record does not clearly 
show that the Veteran was legally free to marry the appellant 
in March 1982 because he did not divorce his first wife, 
R.B.V. until August 1982.  

More importantly, the record reveals that the appellant was 
also not legally free to marry the Veteran.  Although the 
appellant testified during the September 2008 hearing that 
the March 1981 Colombian separation document is actually a 
divorce in Colombia, such is not the case.  As translated, 
the Colombian document states that this decision "does not 
dissolve the marriage bond but suspends the joint life of the 
couple."  By its very terms, it does not appear that the 
document dissolved the marriage or granted a "legal 
divorce," but rather offered a legal separation.  This is 
further supported by Colombia's Law 25, which was enacted on 
December 17, 1992.  The law amended several articles in the 
civil code governing divorce and the cessation of the civil 
effects of Catholic and other religious marriages.  Prior to 
this law and the Colombia Constitution of 1991, Catholic 
marriages could not be ended by divorce, but with the 
institution of Law 25 and the Constitution of 1991, both 
decreed that marriages celebrated in the Catholic Church or 
other duly recognized groups would have full judicial effect.  
Thus, the appellant's March 1981 Colombia document is 
considered a separation decree, and she was not legally free 
to marry the Veteran because she was still married to M.O.C.  

Nonetheless, VA regulations provide that an attempted 
marriage which is invalid by legal impediment will 
nevertheless be deemed valid if the criteria set forth in 38 
C.F.R. § 3.52 are met.  In this case, the second criterion is 
not met.  Even though the appellant may have entered into the 
marriage without knowledge of the Veteran being married to 
his first wife, she had full knowledge of the other legal 
impediment, her marriage to M.O.C.  Given that she obtained a 
subsequent divorce in New York in October 1982, after 
obtaining what she called a "divorce" from Colombia in 
March 1981, we find her assertions of being divorced from 
M.O.C. not credible.  Furthermore, the appellant's name is 
listed on M.O.C.'s January 1992 death certificate as his 
spouse.  Additionally, on two occasions prior to the 
Veteran's death, he reported not being married and never 
being married on his March 1996 and March 2004 Status of 
Dependents Questionnaire and Declaration of Status of 
Dependents.  The Board is certainly aware of the Veteran's 
psychiatric condition prior to his death, which may have 
adversely affected his short-term and long-term memory, but 
the evidence of record shows that the appellant was married 
to M.O.C. at the same time of her alleged married to the 
Veteran.  Thus, the evidence fails to show that the Veteran 
and appellant's marriage is valid.  

The Board acknowledges the arguments advanced by the 
appellant and is sympathetic to her situation.  However, the 
appellant's lay statements supporting the alleged divorce 
from M.O.C. are overwrought with inconsistencies and are not 
credible.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (Holding that interest in the outcome of a proceeding 
may affect the credibility of testimony.)  Thus, after 
weighing all of the evidence, the Board concludes that the 
evidence is insufficient to establish that a valid marriage 
existed and that the preponderance of the evidence of record 
is against the appellant's claim that she is entitled to 
recognition as surviving spouse of the Veteran for the 
purpose of VA death benefits.
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply.  See 
Gilbert v. Derwinski, 1 Vet. App at 55.  Accordingly, the 
appellant may not be recognized as surviving spouse of the 
Veteran and her claim must be denied.  


ORDER

Entitlement to recognition as the surviving spouse of the 
Veteran for the purpose of receiving VA death benefits is 
denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


